Title: To Thomas Jefferson from Dabney Carr Terrell, 1822
From: Terrell, Dabney Carr
To: Jefferson, Thomas

Sonnet to Mr Jeffersonwritten in 1822Immortal man! not only of thine ownThe best and greatest, but of every age;Thou whose meridian strength was prompt to wageFor liberty the war against a throne!When thy gigantic mind had plac’d thee loneAnd high, thou didst controul the wildest rageOf rival factions—scorning to assuage;To thee all Nature’s mysteries are known:Oh! how shall we of less etherial mouldAddress our souls to thine? thy greatness weigh’dOur love were too familiar and too bold;Thy goodness, admiration were too cold;But both united in men’s hearts have madeA monument whose glory shall not fade.